Case: 1:20-cv-06677 Document #: 66 Filed: 01/19/21 Page 1 of 13 PageID #:3564



                 IN THE UNITED STATE DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION

KTM AG,

                    Plaintiff,
                                               Case No. 20-cv-6677
     v.
                                               Hon. Judge Martha M. Pacold
THE INDIVIDUALS, CORPORATIONS,
LIMITED LIABILITY COMPANIES,
PARTNERSHIPS, AND
UNINCORPORATED ASSOCIATIONS
IDENTIFIED ON SCHEDULE A
HERETO,

                    Defendants.




             MEMORANDUM OF LAW IN SUPPORT OF
     DEFENDANTS NICE2BOY AND NICECNC’S MOTION TO DISMISS


                                  INTRODUCTION

  1. Defendants nice2boy and NiceCNC respectfully submit a combined this

     memorandum of law in support of its motion to dismiss Plaintiff KTM AG’s

     Complaint pursuant to Fed. R. Civ. P. 12(b)(6). First, Defendants use of the letters

     “KTM” is a descriptive fair use. Therefore, Plaintiff’s Complaint should be

     dismissed in its entirety pursuant to Fed. R. Civ. P. 12(b)(6). Next, Plaintiff has the

     burden of showing a right to the relief, and has no ground to seek emergency

     injunctive relief against Defendants pursuant to Fed. R. Civ. P. 65(b)(4). Therefore,

     Plaintiff’s Complaint should be dismissed in its entirety pursuant to Fed. R. Civ. P.

     12(b)(6) and Plaintiff’s TRO and asset freeze should be dissolved pursuant to Fed.

     R. Civ. P. 65(b)(4).
Case: 1:20-cv-06677 Document #: 66 Filed: 01/19/21 Page 2 of 13 PageID #:3565




            PROCEDURAL HISTORY AND BACKGROUND FACTS

  2. Plaintiff KTM AG (“Plaintiff”) sued 244 defendants, all of which are sellers on

     Amazon.com, Ebay.com, or other similar E-Commerce platforms, for trademark

     infringement and counterfeiting (15 U.S.C. § 1114), false designation of origin (15

     U.S.C. § 1125(a)), and trademark violation under Illinois State law (815 ILCS §

     510/1, et seq.).

  3. Defendants nice2boy and NiceCNC received notification from their respective

     selling platforms, Ebay.com and Amazon.com, that listings for many of many

     products would be deactivated because of this Court’s Temporary Restraining Order.

     Amazon.com and Ebay.com also indicated that Defendants’ entire seller’s accounts

     were then frozen under aforementioned TRO. These platforms provided no recourse,

     encouraging contact directly with Plaintiff’s counsel.

  4. Defendants do not use any marks which are protected by the Plaintiff or any

     third-parties in a manner that would confuse the public. Any use of protected marks

     are used to simply identify compatibility for their aftermarket offerings (Exhibit A,

     affected nice2boy eBay store listings targeted by the Plaintiff; Exhibit B, affected

     NiceCNC Amazon store listings targeted by the Plaintiff).

  5. Plaintiff provides a single nice2boy Ebay.com listing, and many NiceCNC

     Amazon.com listings, that all adhere to the same standard, describing the parts as

     “replacement for,” “fit to,” or other language that clearly delineated the products as

     non-original, aftermarket, third-party solutions.

  6. Defendants do not use marks protected by the Plaintiff or third parties, and no

     sponsorship is suggested. Defendants listing provide for multiple compatible brands
Case: 1:20-cv-06677 Document #: 66 Filed: 01/19/21 Page 3 of 13 PageID #:3566



     and the product is described as “replacement for” or “fit to,” no reasonable party

     could plausibly allege that a consumer would be confused about the source of the

     listed Defendant products as coming from any different company, much less from

     Plaintiff KTM.

  7. Defendants are not registered to do business in Illinois. Defendants have no regular

     and established place of business in Illinois. Defendants do not maintain any offices,

     employees, or telephone listings in Illinois. Defendants have no manufacturing

     facility or distribution facility in Illinois. Defendants do not pay taxes or maintain

     any bank accounts in Illinois. Defendants do not participate in any business

     meetings, seminars, trade shows, or other marketing related activities in Illinois.

     Defendants do not have any employees who visit Illinois for business purposes, and

     Defendants do not send agents in Illinois to solicit business. Defendants do not own

     any real or personal property in Illinois.

  8. The cited listings are for products that were developed by Defendants and their

     business partners in China. The products were not developed or manufactured in

     Illinois. All marketing and sales decisions related to the products were made at

     Defendants’ offices in China.

  9. Plaintiff’s Complaint states that the Defendants “go to great lengths to conceal their

     identities and often use multiple fictitious names and addresses to register and

     operate their massive network of Internet Stores,” and “use a variety of other

     common tactics to evade enforcement efforts.” However, the Complaint does not

     detail any facts specifically applicable to any certain defendant, and ultimate,

     provides no concrete grounds that plausibly allege trademark infringement.
Case: 1:20-cv-06677 Document #: 66 Filed: 01/19/21 Page 4 of 13 PageID #:3567



  10. Specific to Defendants nice2boy or NiceCNC, the Complaint provides no specific

     details that would provide adequate grounds for the alleged trademark infringement.

     This includes meeting the standards to prove grounds related to Count I, allegation

     trademark infringement and counterfeiting under 15 U.S.C. § 1114, Count II,

     allegations of false designation of origin under 15 U.S.C. § 1125(a), or Count III,

     allegations of violation of Illinois prohibitions against deceptive trade practices.



                                      ARGUMENT

                         Dismissal under Fed. R. Civ. P. 12(b)(6)

  11. A Rule 12(b)(6) motion to dismiss challenges the sufficiency of a complaint.

     Bonnstetter v. City of Chicago​, 811 F.3d 969, 973 (7th Cir. 2016). A complaint must

     contain enough information, in the form of “a short and plain statement of the

     claim,” to give the defendant “fair notice” of the claim and its basis. Fed. R. Civ. P.

     8(a)(2); ​Bell Atl. Corp. v. Twombly,​ 550 U.S. 544, 555, 127 S. Ct. 1955, 167 L. Ed.

     2d 929 (2007).

  12. To prevail on either a trademark claim or unfair competition claim, Plaintiff must

     demonstrate that Defendants’ use of a protectable mark “is likely to cause confusion

     among consumers.” ​Phoenix Entm’t Partners v. Rumsey​, 829 F.3d 817, 822 (7th Cir.

     2016). Plaintiff must plead allegations that make it plausible that such likelihood of

     confusion exists. ​See Fortres Grand Corp. v. Warner Bros. Entm’t Inc.​ , 763 F.3d

     696, 700 (7th Cir. 2014) (“Allegations of consumer confusion in a trademark suit,

     just like any other allegations in any other suit, cannot save a claim if they are

     implausible.”); ​Top Tobacco v. Fantasia Distribution Inc.​, 101 F. Supp. 3d 783, 790

     (N.D. III. 2015).
Case: 1:20-cv-06677 Document #: 66 Filed: 01/19/21 Page 5 of 13 PageID #:3568



  13. In the instant case, Plaintiff failed to allege it has similar distinct product offerings as

      the Defendants. Defendants are using their own brands in the sale of the complained

      products. Plaintiff obviously failed to sufficiently demonstrate that Defendants’ use

      of the word “KTM” is likely to cause confusion among consumers.

  14. Even assuming the allegation of likelihood of confusion in the Complaint were

      sufficient, it is not here, Plaintiff’s claims against Defendants should still be

      dismissed because of the fair use defense.

  15. Under 15 U.S.C. § 1115(b)(4), a defendant in a trademark infringement action may

      invoke the fair use defense by demonstrating that the alleged infringement “is a use,

      otherwise than as a mark ... which is descriptive of and used fairly and in good faith

      only to describe the goods or services of such party.” This defense “is based on the

      principle that no one should be able to appropriate descriptive language through

      trademark registration.” 15 U.S.C. § 1115(b)(4); ​Sands, Taylor & Wood Co. v.

      Quaker Oats Co.​, 978 F.2d 947, 951 (7th Cir. 1992); ​M.B.H. Enter., Inc. v. WOKY,

      Inc.​, 633 F.2d 50, 52 (7th Cir. 1980).

  16. To prevail on a fair use defense, a defendant must show that: (1) it did not use the

      mark as a trademark; (2) the use is descriptive of its goods or services; and (3) it

      used the mark fairly and in good faith. ​Packman v. Chi. Tribune Co.​, 267 F.3d 628,

      639 (7th Cir. 2001).

                                   A) Non-Trademark Use

  17. A word or phrase functions as a trademark when it is used by a source of a product

      to identify itself to the public as the source of its product and to create in the public

      consciousness an awareness of the uniqueness of the source and of its products.

      Sands, Taylor & Wood Co.​ at 953.
Case: 1:20-cv-06677 Document #: 66 Filed: 01/19/21 Page 6 of 13 PageID #:3569



  18. Here, by analyzing the following factors the courts have usually used to determine

     whether it is a non-trademark use or not, the Court should make a conclusion that

     Defendants used the word “KTM” in its complained product listing titles in a

     non-trademark use.

  19. First, the courts have found to support a non-trademark use if the defendant is using

     other trademarks as source indicators. ​Packman,​ 267 F.3d at 639-40. Here,

     Defendants are not using the word “KTM” to identify themselves as the source of

     the complained products. Rather, Defendants use their own distinctive brands to

     identify the source of the complained products. Defendants expressly identify their

     brands in their Amazon and eBay storefront seller profiles. The Defendants brands

     signifies that the complained products come from them, not the Plaintiff. The use of

     word “KTM” in the product title does not identify the source of any of the

     Defendants products, and thus, Defendants use was “otherwise than as a trademark.”

  20. In addition, a similar use by others in the relevant industry will make the court to

     support a non-trademark use. ​SportsFuel, Inc. v. PepsiCo, Inc​., 932 F.3d 589, 599

     (7th Cir. 2019). Sellers of motorcycle or bike parts products regularly invoke the

     “replacement for ...” or “fit to ...” to describe the products they sell. There are

     numerous examples of this widespread practice in the industry. We have included

     and point to the following examples (​see ​Exhibit A)​ :

         ● “Battery For iPhone SE 2016 Brand New Replacement Internal (1624mAH)

             FREE Tools” (eBay)

         ● “Universal Replacement Vintage Motorcycle Helmet Top Pad Padding fits

             Buco Bell” (eBay)
Case: 1:20-cv-06677 Document #: 66 Filed: 01/19/21 Page 7 of 13 PageID #:3570



         ● “NOS National Cycle #N2210 Replacement Motorcycle Windshield For

             Harley Davidson” (eBay)

         ● “PAC       HDK001X        Radio    Replacement     Interface   for     1998-2013

             Harley-Davidson Motorcycles,black” (Amazon)

         ● “HFP-382-D Fuel Pump with Strainer Replacement for Ducati Motorcycle”

             (Amazon)

     These examples were found with the most cursory of searches on Amazon and eBay,

     and it is clearly regular practice to use the name of the branded product to identify

     the compatibility of the aftermarket product. This widespread industry use is a factor

     that the Court shall consider to support a non-trademark use in this case.

  21. Further, Amazon has specifically tailored its seller tools to aid customers in finding

     these aftermarket parts for brand-name products. As can be seen in the final

     example, “HFP-382-D Fuel Pump with Strainer Replacement for Ducati

     Motorcycle,” Amazon has implemented a specific, customer facing tool to aid in

     making sure customers are getting the correct aftermarket part (see below). This tool

     pops up automatically, and is clearly trying to help businesses sell, and customers

     find, the right replacement aftermarket replacement products for branded goods. In

     this case, the fuel pump part is a “replacement for” popular brand “Ducati”

     motorcycle.
Case: 1:20-cv-06677 Document #: 66 Filed: 01/19/21 Page 8 of 13 PageID #:3571




  22. Finally, the lack of any assertion of exclusive rights in the designation by

     Defendants is another factor that the Court will consider to support a non-trademark

     use. ​SportsFuel,​ 932 F.3d at 598 (finding that defendant’s disclaimer of the

     challenged designation in its application supports a descriptive use finding).

                                    B) Descriptive Use

  23. Descriptive terms “impart information directly.” ​M.B.H. Enter.​, 633 F.2d at 54. A

     descriptive term ordinarily names a characteristic of a product or service. ​H-D Mich.,

     Inc. v. Top Quality Serv.,​ Inc., 496 F.3d 755, 759 (7th Cir. 2007). Defendants are

     using their own brands “nice2boy,” “NiceCNC,” and others on their product pages

     while selling the complained products online. The use of “replacement for ...” or “fit

     to ...” describe a characteristic of Defendants’ products, which means that

     Defendants’ products could be used in KTM motorcycles or bikes.
Case: 1:20-cv-06677 Document #: 66 Filed: 01/19/21 Page 9 of 13 PageID #:3572



  24. Accordingly, the record supports only one conclusion, that Defendants’ use of the

     word “KTM” in its product title is merely a descriptive use which Defendants, or

     any other person or entity, may rightfully use, and Defendants’ such use is in a

     descriptive sense in its application supports a descriptive use finding).

                               C) Fair and Good Faith Use

  25. A party raising a fair use defense “must show that it used the plaintiff’s mark fairly

     and in good faith.” ​Sorensen v. WD-40 Co​., 792 F.3d 712, 725 (7th Cir. 2015). The

     Defendants’ “mere knowledge” of the plaintiff’s mark, without other evidence of

     subjective bad faith, is insufficient. ​Id;​ ​see also SportsFuel,​ 932 F.3d at 600;

     Packman,​ 267 F.3d at 642.

  26. When assessing fairness and good faith, courts may consider the dissimilarity of

     packaging and labeling, which may be evidence of good faith. ​SportsFuel​, 932 F.3d

     at 598; ​Zatarains, Inc. v. Oak Grove Smokehouse, Inc.​ , 698 F.2d 786, 796 (5th Cir.

     1983). While determining the fairness and good faith element, the courts may also

     consider the degree of likelihood of confusion, as the greater the likelihood of

     confusion, the less likely the use is fair. ​Marketquest Group, Inc. v. BIC Corp.​ , 862

     F.3d 927, 938 (9th Cir. 2017) (in the fair use analysis, the degree of customer

     confusion is a factor to consider).

  27. In this case, Defendants used the word “KTM” in the complained product title fairly

     and in good faith. As an initial matter, Plaintiff failed to allege in the Complaint that

     Defendants used the Plaintiff’s mark in bad faith. Plaintiff also failed to plead that

     Plaintiff has the similar product as the dirt bike hand bar grip product sold by

     Defendants. Nowhere in the Complaint plead that there is any similarity of

     packaging and labeling between Plaintiff’s products and Defendants’ products.
Case: 1:20-cv-06677 Document #: 66 Filed: 01/19/21 Page 10 of 13 PageID #:3573



     Defendants used their own packaging and labeling to sell their products. Defendants

     used their own brand in selling the complained products on Amazon.com and

     Ebay.com. Defendants’ brands identify the source of the complained product.

     Defendants expressly identify their brands in their Amazon and eBay storefront

     seller profiles on Amazon.com and Ebay.com. As such, no reasonable person would

     believe that the complained products originate from Plaintiff, and Defendants’ use of

     the word “KTM” in its product titles and descriptions would not cause any

     likelihood of confusion to the general public. Therefore, it is fair to say that

     Defendants descriptively used the word “KTM” in its product title fairly and in good

     faith.

  28. For the foregoing, the Court should find that Defendants’ use of the language

     “replacement for …,” “fit to …,” or similar were a non-trademark use, in good faith,

     to describe a characteristic of its product. (Exhibit A and B).

                                     D) Nominative Use

  29. Further, the Seventh Circuit has firmly held, in particular factual settings, that

     nominative type uses are not actionable under the Lanham Act. ​E.g., Ill. High Sch.

     Ass’n v. GTE Vantage Inc​., 99 F.3d 244, 246 (7th Cir. 1996) (Posner, J.) (citing ​New

     Kids and noting that the plaintiff could not have sued the defendant for use of its

     trademark “in advertising if the term were used merely for identification”); ​August

     Storck K.G. v. Nabisco, Inc.,​ 59 F.3d 616 (7th Cir. 1995) (Easterbrook, J.)

     (endorsing defendant’s right to engage in comparative advertising); ​Calvin Klein

     Cosmetics Corp. v. Lenox Labs., Inc.​, 815 F.2d 500, 503-04 (8th Cir. 1987) (“[A]n

     imitator is entitled to truthfully inform the public that it believes ... it has produced a
Case: 1:20-cv-06677 Document #: 66 Filed: 01/19/21 Page 11 of 13 PageID #:3574



     product equivalent to the original and that the public may benefit through lower

     prices by buying the imitation.”).

  30. The Defendants are offering aftermarket solutions that use “KTM” in product titles

     and descriptions solely as language to “truthfully inform the public that it believes ...

     it has produced a product equivalent to the original.”

  31. Defendants’ use of the word “KTM” in their product titles and descriptions are a

     normative use and are “merely for identification.”

  32. Thus, it is fair to say that Defendants use fall with the designation of “nominative

     type uses” and are “not actionable under the Lanham Act” as held by the Seventh

     Circuit in similar factual cases.



                         Dissolution of TRO and Asset Freeze

  33. The Court should dissolve the preliminary injunction and asset freeze as to

     Defendants.

  34. Under Federal Rule of Civil Procedure 65(b)(4), the party against whom a temporary

     restraining order has issued may move to dissolve or modify the order. FED. R. CIV.

     P. 65(b)(4). In seeking continued injunctive relief, the plaintiff must show a right to

     relief. ​EPRO Servs., Inc. v. Regenesis Bioremediation Prods.​, No. 19-1220-EFM,

     2019 U.S. Dist. LEXIS 146053, at *5 (D. Kans. Aug. 28, 2019). The motion to

     dissolve may be granted when the injunctive order was improperly issued. ​Rabbi

     Jacob Joseph School v. Province of Mendoza​, 342 F. Supp. 2d 124, 127 (E.D.N.Y.

     2004).

  35. Here, the Plaintiff cannot show a likelihood of success, the sine qua non of

     injunctive relief. To reiterate, Defendants have done nothing confusing as a matter of
Case: 1:20-cv-06677 Document #: 66 Filed: 01/19/21 Page 12 of 13 PageID #:3575



       law concerning the Plaintiff’s trademarks. Defendants sell aftermarket products that

       are compatible with or interoperate with the Plaintiff’s products. As detailed above,

       communicating this fact in a product listing is perfectly acceptable. And Defendants

       have done so without using stylized logos or eye-catching designs that might imply

       any sponsorship.

   36. Plaintiff has not met the legal standard required to invoke preliminary injunction and

       asset freeze as to Defendants. Therefore, the TRO and asset freeze were wrongful

       and should be dissolved as to Defendants.

                                       Release of Bond

   37. Finally, the Court should authorize release of the bond for the lost sales by

       Defendants under the improvidently-sought injunction. This case was a misfire as to

       Defendants and the Plaintiff should not have sought a preliminary injunction against

       it. The law on this point is clear. There is a rebuttable presumption that a wrongfully

       enjoined party should have the bond executed and recover provable damages up to

       the amount of the bond. ​Nintendo of Am., Inc. v. Lewis Galoob Toys, Inc.​, 16 F.3d

       1032, 1036 (9th Cir. 1994). This rebuttable presumption discourages parties from

       requesting injunctions based on tenuous legal grounds. ​Id​. It further ensures that the

       party enjoined will recover damages, thereby compensating a wrongfully enjoined

       party for its injuries. ​Id.​ The bond at bar should therefore be released.



                                       CONCLUSION

       For the foregoing reasons, nice2boy and NiceCNC (“Defendants”) respectfully

request that the Court dissolve in part the Temporary Restraining Order, unfreeze

Defendants’ assets, dismiss this case in its entirety, or alternatively under Fed. R. Civ. P.
Case: 1:20-cv-06677 Document #: 66 Filed: 01/19/21 Page 13 of 13 PageID #:3576



12(b)(6) as to Defendants, and release the bond to compensate Defendants for an

improvidently-sought injunction.



DATED January 19, 2021                Respectfully submitted,

                                             /s/ Ge (Linda) Lei
                                             Ge (Linda) Lei
                                             Getech Law LLC
                                             203 N LaSalle St
                                             Suite 2100
                                             Chicago, IL 60601
                                             Tel.: 312-888-6633
                                             Attorney No. 6313341
                                             linda.lei@getechlaw.com

                                             ATTORNEY FOR DEFENDANTS
                                             nice2boy and NiceCNC
